NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 29 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RENE DIMAS SALAZAR,                              No. 10-73265

               Petitioner,                       Agency No. A088-735-521

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Rene Dimas Salazar, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516

F.3d 770, 773 (9th Cir. 2008), and we deny the petition for review.

      The agency was within its discretion in denying Salazar’s motion to reopen

on the grounds that he failed to appear at his hearing and did not establish that

“exceptional circumstances” had caused his absence. See 8 U.S.C. § 1229a(e)(1);

Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003); cf. Perez, 516

F.3d at 773-75 (no failure to appear where IJ had not yet left the courtroom after

the scheduled hearing).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73265